

AMENDMENT AGREEMENT TO
 
SUBSCRIPTION AGREEMENT AND WARRANTS AGREEMENTS DATED
 
THIS AMENDMENT AGREEMENT (this “Amendment”), dated as of this 25th day of
August, 2011, is made by and between the subscribers signatory hereto (the
“Subscriber”) and YesDTC Holdings Inc., a Delaware corporation (the “Company”).
 
WITNESSETH:
 
WHEREAS, the Company and the Subscribers are parties to a Subscription Agreement
dated December 28, 2009 (the “Subscription Agreement”) whereby such subscribers
purchased convertible promissory notes (the “Notes”).
 
WHEREAS, the Subscriber and the Company have each separately determined that it
is in the parties’ collective best interests to further amend the Subscription
Agreement and the Warrans pursuant to the terms of this Amendment.
 
NOW, THEREFORE, for consideration of an additional capital injection into the
Company of $100,000 at terms specified in a separate subscription agreement and
in consideration of the premises and the mutual covenants and agreements herein
contained, the Subscriber and the Company do hereby agree as follows:
 
 
1.
The Company and Subscriber agree to modify the conversion price of the remaining
balance on the Notes from $0.004 to $0.002.

 
 
2.
The Company and Subscriber agree to lower the exercise price of all December
2009 Warrants from $0.01 to $0.002.

 
 
3.
The Company represents and warrants to the Subscriber that all action on the
part of the Company necessary for the authorization, execution and delivery of
this Amendment and the performance of its obligations thereunder have been duly
taken and this Amendment, when executed and delivered by the Company, assuming
due execution and delivery of this Amendment by the Subscriber, shall constitute
a valid and legally binding obligation of the Company, enforceable against each
of them in accordance with its terms.

 
 
4.
This Amendment contains the entire understanding between and among the parties
and supersedes any prior understandings and agreements among them regarding the
subject matter of this Amendment.

 
 
5.
This Amendment applies only to the specific instances set forth herein.  No
other amendment by the Subscribers or the Company is granted or intended except
as expressly set forth herein, and the Subscribers and the Company expressly
reserve the right, now and at all times hereafter, to require strict compliance
with the terms of the Subscription Agreement, Notes and Warrant in all other
respects, whether in connection with any future transaction in respect of
similar matters to those amended herein, or otherwise.

 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
It is the intention of the parties hereto that this Amendment and the
performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
New York and that in any action, special proceeding or other proceedings that
may be brought arising out of, in connection with or by reason of this
Amendment, the law of the State of New York shall be applicable and shall govern
to the exclusion of the law of any other forum, without regard to the
jurisdiction on which any action or special proceeding may be instituted.

 
 
7.
This Amendment may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one and the same
instrument.

 
 
8.
In case any provision of this Amendment shall be held to be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this
Amendment, and the validity legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 
[-Signature page follows-]
 
 
2

--------------------------------------------------------------------------------

 
 
[-Signature page to Amendment to Subscription Agreement-]
 
IN WITNESS WHEREOF, this Amendment Agreement has been executed as of this 25th
day of August, 2011.
 

 
YESDTC HOLDINGS, INC.
     
By:
/s/ Joseph Noel
 
Name: Joseph Noel
 
Title: Chief Executive Officer

 
Agreed and Accepted By:
 
SUBSCRIBER
     
GRQ Consultants, Inc. Roth 401K FBO Barry Honig
     
By:
/s/ Barry Honig
 
Name: Barry Honig
 
Title: Trustee
 

 

 
3

--------------------------------------------------------------------------------

 